Grant, J.
I concur in the opinion of my Brother Hooker. This case is clearly distinguishable in fact and in principle from that of Michigan Shingle Co. v. Insurance Co., 94 Mich. 389. In that case the plaintiff accepted the policy with the clear-space clause included in it, and the company was held estopped to deny that a less space than 150 feet was considered and understood to be its equivalent. Whatever authority a local insurance agent may have to bind his principal by matters which are in contradiction of the plain terms of the contract docs not apply to this case. The agent made report of the policy issued to his principal. His principal repudiated the contract, and ordered it canceled, unless the agreement for 150 feet clear space was inserted. This was agreed to, and a new policy issued, with this clause in it. There is no claim *614that the principal in fact knew the situation. This instruction by the principal was communicated by the agent to the assured. This was a limitation of his authority or power to bind the company by an estoppel. It would be an erroneous doctrine, in my judgment, to hold that where a principal has repudiated the contract made by his agent, and insists upon a different contract, to which the other party assents, the terms of the repudiated contract must control, rather than the terms of the executed contract.